Exhibit 99.1 High Stakes for Mobile Satellite Systems World Satellite Business Week September 10, 2009 Safe Harbor “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: This presentation includes “forward looking statements.” All statements other thanstatements of historical facts included in this presentation regarding the prospects of ourindustry and our prospects, plans, financial position and business strategy, mayconstitute forward looking statements. These statements are based on the beliefs andassumptions of our management and on the information currently available to ourmanagement at the time of such statements. Forward looking statements generally canbe identified by the words “believes,” “expects,” “anticipates,” “intends,” “plans,”“estimates” or similar expressions that indicate future events and trends.
